Execution Copy

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made effective as of the first day of January 2008 between
NOVAMERICAN STEEL INC., a Delaware corporation (the “Corporation”), with its
principal offices at 28 West 44th Street, 16th Floor, New York, NY 10036 and
DOMENICO LEPORE (the “Executive”). Each of the Executive and the Corporation are
called, individually, a “Party” and, collectively, the “Parties”.

WITNESSETH:

WHEREAS, the Corporation desires to employ the Executive and the Executive
desires to be employed by the Corporation, as a senior executive of the
Corporation;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good, valuable and sufficient
consideration, the receipt of which is hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

1.        Employment. The Corporation hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Corporation, on the terms and
conditions set forth herein.

 

2.

Position and Duties.

(a)       The Executive shall serve as the President of the Corporation. The
Executive shall report to the Chief Executive Officer (the “CEO”) of the
Corporation. The Executive shall have such responsibilities and duties as are
customary for such position and as may be assigned by the CEO to the Executive
from time to time.

(b)       The Executive agrees to serve on the Board of Directors of the
Corporation (the “Board”) if elected to so serve.

(c)       The Executive shall devote all of the Executive’s working time and
efforts to the business and affairs of the Corporation; provided, however, that
the Executive may from time to time serve on boards of trustees or directors of
a limited number of (i) not-for-profit organizations so long as he shall have
advised the Board of his intention to so serve prior to the commencement of such
service and (ii) for-profit organizations so long as the Board shall have
approved such service prior to commencement of such service and Executive may
manage his personal investments so long as such management does not interfere
with performance of his responsibilities or duties hereunder. The proviso to the
preceding sentence shall not limit the obligations of the Executive under
Section 7. Notwithstanding the foregoing, the Executive may continue to perform
non-compensated services to ILUT N.A., without Board approval, for the purpose
of providing service to the Corporation during his employment with the
Corporation.

 

--------------------------------------------------------------------------------



 

3.

Compensation and Benefits.

(a)       The Executive shall receive an initial payment equal to $700,000 no
later than March 15, 2008.

(b)       The Executive’s salary shall be $550,000 per year during which this
Agreement is in effect. Such salary shall be paid in accordance with the
Corporation’s payroll practices. Such salary shall be subject to review each
year by the Board and may be increased (but not decreased) in the discretion of
the Board. The Executive’s salary, as then in effect, is called the “Salary”.

(c)       The independent directors of the Board shall determine performance
targets and metrics for the Executive for each year during which this Agreement
is in effect. The Executive will be eligible to receive a performance bonus each
year. The bonus is expected to be no less than 50% and no greater than 100% of
the Salary. The independent directors of the Board shall determine, in their
discretion, the amount of the bonus, if any, for each year. The bonus will be
paid in accordance with the Corporation’s payroll practices no later than March
15 following the year in respect of which the bonus is earned.

(d)       The Executive shall be entitled to receive reimbursement, in
accordance with the Corporation’s expense reimbursement practices, for all
reasonable and customary expenses incurred by the Executive in connection with
performance of his duties and responsibilities; provided, that such expenses are
incurred and reported in accordance with the Corporation’s expense reimbursement
policies and procedures. Without limiting such expenses, such expenses include
expenses for reasonable and customary temporary accommodations near the
Corporation’s facilities located more than 35 miles outside of New York, New
York for the Executive and, if the Executive is required to work from such
facilities for an extended period, the Executive’s spouse and dependents and
related travel arrangements.

(e)       The Executive shall be entitled to participate in or receive benefits
under any medical, pension, profit sharing or other employee benefit plan or
arrangement generally made available by the Corporation now or in the future to
its executives and management employees (or to their family members) subject to
the terms and conditions of such plans and arrangements; provided, however, that
nothing herein shall obligate the Corporation to grant any stock option,
restricted stock or other equity incentive awards to the Executive.

(f)        The Executive shall be entitled to four (4) weeks vacation each year,
with carryover of unused vacation days in accordance with the Corporation’s
vacation policy.

 

4.

Termination.

(a)       Termination by Corporation. The Executive’s employment may be
terminated by the Corporation at any time with or without Cause (as defined in
Section 5(e)(ii)) or if the Executive becomes Disabled (as defined in Section
5(e)(i)), by notifying the Executive, in which case the termination shall be
effective immediately upon receipt of such notice by the Executive.

 

2

 

--------------------------------------------------------------------------------



(b)       Termination by the Executive. The Executive’s employment may be
terminated by the Executive with or without Good Reason (as defined in Section
5(e)(iii)) by notifying the Board within ninety (90) days following the first
occurrence of the event or circumstance constituting Good Reason, in which case
the termination shall be effective thirty (30) days following the receipt of
such notice by the Board; provided, that the event or circumstance is not cured
within thirty (30) days following such notice to the Board. Any failure to so
notify the Board within the applicable ninety (90) day period constitutes a
waiver by the Executive of his right to terminate his employment for Good Reason
as to such applicable event(s) or circumstance(s).

(c)       Notice of Termination. Any notification under this Section to either
Party shall indicate the specific termination provision in this Agreement relied
upon and set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated.

5.         Compensation Upon Termination. Upon termination of the Executive’s
employment for any reason, the Executive is deemed to have resigned, as of the
date of such termination of employment, from the Board and any committees of the
Corporation or its affiliates on which he serves.

(a)       If the Corporation shall terminate the Executive’s employment for any
reason other than for Cause, including due to the Executive’s Disability, or if
the Executive resigns for Good Reason, subject to Sections 5(f) and 5(h), the
Executive shall be entitled to the following:

(i)        A lump sum payment, within thirty (30) days following the termination
of the Executive’s employment, which includes all amounts due to the Executive
through the date of his termination, including any accrued but unpaid Salary
and/or bonus and any accrued and unused vacation days;

(ii)       A lump sum payment, within sixty (60) days following the termination
of the Executive’s employment, equal to the product of (A) the Salary plus the
minimum bonus of 50% of the Salary multiplied by (B) a fraction, the numerator
of which is the number of months (full and partial) remaining between the date
of termination and December 31, 2010 and the denominator of which is twelve
(12), but in no event shall the fraction equal less than one (1) (the “Severance
Period”);

(iii)      Continued participation in the Corporation’s health plans (medical
and dental), at the same cost to the Executive as immediately prior to such
termination of employment, for the longer of (A) the Severance Period and (B)
eighteen (18) months; provided, that if the Executive is entitled to participate
in a health plan provided by a new employer, any payment by the Corporation for
continued participation in the Corporation’s health plans shall cease (although
participation may continue solely at the Executive’s cost, to the extent
participation must be offered under federal law); provided, further, that if the
new employer plan does not have preexisting condition coverage, the Executive
may continue medical coverage with the Company for the balance of the period
described above, without affecting the cost to the Executive. The Corporation
anticipates that health benefits made

 

3

 

--------------------------------------------------------------------------------



available pursuant to this clause (iii) will be provided in accordance with
applicable continuation coverage requirements under federal and state law.

(iv)      Continuation of life insurance coverage at the same level and at the
same cost to the Executive as immediately prior to such termination of
employment, for the longer of (A) the Severance Period and (B) eighteen (18)
months;

(v)       Reimbursement for reasonable outplacement services for 12 months
following the termination of the Executive’s employment. The Parties shall use
their good faith efforts to locate a provider, and determine the scope of,
outplacement services which are reasonably acceptable to both parties.

(vi)      Except as provided in this Section 5(a), the Corporation will have no
further obligations to the Executive under this Agreement following the
Executive’s termination of employment under the circumstances described in this
Section 5(a).

(b)       If the Executive’s employment with the Corporation shall terminate due
to either (i) the Executive’s termination other than for Good Reason or (ii) by
the Corporation’s termination of the Executive’s employment for Cause, then the
Executive shall be entitled to receive his Salary through the date of
termination (which Salary shall not include any accrued and unused vacation
days). Except as provided in this Section 5(b), the Corporation shall have no
further obligations to the Executive under this Agreement following the
Executive’s termination of employment under the circumstances described in this
Section 5(b).

(c)       If the Executive’s employment with the Corporation shall terminate due
to the Executive’s death, then the Executive’s estate shall be entitled to the
amounts described in Section 5(a)(i) and (ii) and the Executive’s surviving
spouse and dependents, if any, shall be entitled to continued participation in
the Corporation’s health plans (medical and dental) as described in Section
5(a)(iii) above. Except as provided in this Section 5(c), the Corporation shall
have no further obligations to the Executive under this Agreement following the
Executive’s termination of employment under the circumstances described in this
Section 5(c).

(d)       In the event a Change of Control (as defined in Section 5(e)(iv)) of
the Corporation occurs after December 31, 2008 but prior to the termination of
the Executive’s employment, then, for purposes of Section 5(a), the “Severance
Period” shall mean the number of months (full and partial) remaining between the
date of termination and the two year anniversary of the effective date of the
Change of Control.

 

(e)

Definitions:

(i)        “Disability” means the Executive becomes “disabled” as defined in the
Corporation’s long term disability plan or, if there is no such plan, the
Executive becomes physically or mentally incapacitated and absent and/or unable
to perform his duties on a full-time basis for 90 days in any 180 consecutive
day period.

(ii)       “Cause” means the Executive’s (A) willful, intentional or grossly
negligent failure to substantially perform his duties (other than due to
Disability) after the

 

4

 

--------------------------------------------------------------------------------



CEO or the Board has given lawful directive to so perform; (B) conviction of or
plea of no contest to a crime constituting (I) a felony or (II) a misdemeanor
involving deceit, dishonesty or fraud that relates to the Corporation; or (C)
willful, intentional or grossly negligent conduct which is materially injurious
to the Corporation, monetarily or otherwise. The Executive’s employment shall
not be deemed to have been terminated for Cause without (x) reasonable written
notice to the Executive setting forth the reasons for the Corporation’s
intention to terminate for Cause and (y) the opportunity to cure (if curable)
within 15 days of such written notice of the event(s) giving rise to such
notice.

(iii)      “Good Reason” means: (A) any failure to pay or reduction in the
Executive’s Salary; (B) the assignment of duties or responsibilities to the
Executive that are materially and adversely inconsistent with the Executive’s
position, including a material diminution in duties or responsibilities; (C) a
material breach by the Corporation of this Agreement or any other material
agreement between the Executive and the Corporation; (D) the failure of the
Corporation to obtain the assumption of this Agreement in writing by each
successor to the Corporation; or (E) any circumstance in which the Corporation
is directing the Executive to participate in illegal activity; provided, that
the events and circumstances described in clauses (A) through (E) above shall
not constitute Good Reason (I) if the Executive consents to such event or
circumstance or (II) if such event or circumstance has been cured within thirty
(30) days after notice of such event or circumstance has been given by the
Executive to the Board.

(iv)      A “Change of Control” shall be deemed to occur upon the occurrence of
any of the following events or circumstances: any “person” or “group” within the
meaning of Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Act”) becomes the beneficial owner of 40% or more of the then outstanding
common stock of the Corporation or 40% or more of the then outstanding voting
securities of the Corporation; any “person” or “group” within the meaning of
Section 13(d) or 14(d)(2) of the Act acquires, by proxy or otherwise, the right
to vote on any matter or question with respect to 40% or more of the then
outstanding common stock of the Corporation or 40% or more of the combined
voting power of the then outstanding voting securities of the Corporation;

(A)      Present Directors and New Directors cease for any reason to constitute
a majority of the Board (and, for purposes of this clause (C), “Present
Directors” shall mean individuals who, at the beginning of any consecutive
twenty-four month period, were members of the Board and “New Directors” shall
mean individuals whose election by the Board or whose nomination for election as
directors by the Corporation’s stockholders was approved by at least two-thirds
of the Present Directors and New Directors then in office); the stockholders of
the Corporation approve a plan of dissolution or complete or substantially
complete liquidation of the Corporation; or upon the consummation of: any
reorganization, restructuring, recapitalization, reincorporation, merger,
consolidation or similar form of corporate transaction involving the Corporation
(a “Business Combination”) unless, following such Business Combination, (a) all
or substantially all of the individuals and entities who were the beneficial
owners of the common stock of the Corporation and the voting securities of the
Corporation outstanding immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 40% of the common equity
securities and the combined voting

 

5

 

--------------------------------------------------------------------------------



power of the voting securities of the entity resulting from such Business
Combination (including the Corporation, if it is such resulting entity)
outstanding after such Business Combination (including, without limitation, an
entity that, as a result of such Business Combination, owns the Corporation or
all or substantially all of the assets of the Corporation and its subsidiaries
on a consolidated basis, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of common stock of the
Corporation and combined voting power of the voting securities of the
Corporation, respectively, outstanding immediately prior to such Business
Combination, (b) no “person” or “group” within the meaning of Section 13(d) or
14(d)(2) of the Act (excluding (x) any entity resulting from such Business
Combination and (y) any employee benefit plan (or related trust) of any entity
resulting from such Business Combination) beneficially owns 40% or more of the
common equity securities or of the combined voting power of the voting
securities of the entity resulting from such Business Combination (including the
Corporation, if it is such resulting entity) outstanding after such Business
Combination (including, without limitation, an entity that, as a result of such
Business Combination, owns the Corporation or all or substantially all of the
assets of the Corporation and its subsidiaries on a consolidated basis,, either
directly or through one or more subsidiaries), except to the extent that such
beneficial ownership existed prior to such Business Combination with respect to
the common stock of the Corporation and the voting securities of the
Corporation, and (c) at least a majority of the members of the board of
directors (or similar governing body) of the entity resulting from such Business
Combination were members of the Board at the earliest of the time of the
execution of the initial agreement providing for such Business Combination, the
time of the action of the Board approving such Business Combination or, if such
approval is required or sought, at the time of action of the stockholders
approving such Business Combination; or any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or a
majority of the assets of the Corporation, whether held directly or indirectly
through one or more subsidiaries (excluding any pledge, mortgage, grant of
security interest, sale-leaseback or similar transaction, but including any
foreclosure sale).

Notwithstanding anything contained herein to the contrary, a Change in Control
shall not be deemed to occur pursuant to clause (A) or (B) above solely because
40% or more of the then outstanding common stock of the Corporation or the then
outstanding voting securities of the Corporation is or becomes beneficially
owned or is directly or indirectly held or acquired by (1) one or more employee
benefit plans (or related trusts) maintained by the Corporation or (2) any one
or more of the founding stockholders of the Corporation.

For purposes of this definition, references to “beneficial owner” and
correlative phrases shall have the same meaning as set forth in Rule 13d-3 under
the Act (except that ownership by underwriters (including when acting as initial
purchasers in a private offering) solely for purposes of a distribution or
offering shall not be deemed to be “beneficial ownership”), references to
“affiliate” and “associates” shall have the same meaning as set forth under the
Act and references to the Act shall mean the Exchange Act and the rules and
regulations thereunder as in effect on January 1, 2008.

 

6

 

--------------------------------------------------------------------------------



(f)        Release. As a condition precedent to receipt of the payments provided
for in Sections 5(a) and 5(g), no later than sixty (60) days following the
termination of his employment the Executive shall be required to execute a
general release in favor of the Corporation, which release shall exclude only
the payments remaining to be made pursuant to such Sections.

 

(g)

Excise Tax Gross Up.

(i)        Notwithstanding anything in this Agreement to the contrary and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Corporation or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5(g)) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are collectively called the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing, if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Payments do not exceed $50,000 more than the greatest amount that could be paid
to the Executive such that the receipt of Payments would not give rise to any
Excise Tax (the “Reduced Amount”), then no Gross-Up Payment shall be made to the
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

(ii)       Subject to the provisions of Section 5(g)(iii) below, all
determinations required to be made under this Section 5(g), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by the then-current accountants of the Corporation or such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) no later than the later of (i) the last day of
the year in which a termination of the Executive’s employment occurs or (ii)
forty-five (45) days following the termination of the Executive’s employment.
The Accounting Firm shall provide detailed supporting calculations to both
Parties simultaneously with any event giving rise to a Gross-Up Payment. All
fees and expenses of the Accounting Firm shall be borne solely by the
Corporation. Any Gross-Up Payment, as determined pursuant to this Section 5(g),
shall be paid by the Corporation to the Executive simultaneously with any event
giving rise to a Gross-Up Payment. Absent manifest error, any determination by
the Accounting Firm shall be binding upon the Corporation and the Executive. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Corporation exhausts its
remedies pursuant to Section 5(g)(iii) and the Executive thereafter is required
to make a payment of any Excise Tax,

 

7

 

--------------------------------------------------------------------------------



the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (including any interest and penalties
thereon) shall be promptly paid by the Corporation to or for the benefit of the
Executive. In the event that the Executive pays the Excise Tax prior to the
determination by the Accounting Firm or payment of the taxes by the Corporation,
the Corporation shall reimburse the Executive for such amount no later than the
last day of the taxable year following the year in which the Executive remits
the Excise Tax.

(iii)      The Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of the Gross-Up Payment or the Underpayment. Such notification
shall be given as soon as practicable but no later than 10 business days after
the Executive is informed in writing of such claim and shall apprise the
Corporation of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Corporation (or such shorter period ending on the date that any payment
of taxes with respect to such claim is due). If the Corporation notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall: provide the Corporation any information
reasonably requested by the Corporation relating to such claim, take such action
in connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Corporation, cooperate with the Corporation in good faith in
order effectively to contest such claim, and permit the Corporation to
participate in any proceedings relating to such claim; provided, however, that
the Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 5(g)(iii), the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs the Executive to pay such claim and sue for a refund,
the Corporation shall pay the amount of such payment to the Executive, along
with an additional Gross-Up Payment, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such payment
or with respect to any imputed income with respect to such payment; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. All
of the payments by the Corporation to the Executive under this Section 5(g)
shall be made no later than the last day of the calendar year following the
calendar year in which

 

8

 

--------------------------------------------------------------------------------



all of the issues concerning such payments have been finally resolved. It is the
parties’ intent that the timing of the payment of such amounts shall be in
compliance with Section 409A of the Code and the treasury regulations
thereunder.

(iv)      If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to Section 5(g)(iii), the Executive receives any refund
with respect to such claim, the Executive shall (subject to the Corporation’s
complying with the requirements of Section 5(g)(iii)), pay to the Corporation
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto) no later than the last day of the calendar year
in which the refund is received by the Executive.

(h)       Six Month Limitation. Notwithstanding any provision of this Agreement
to the contrary, distribution of any amounts that constitute “deferred
compensation” payable to the Executive due to his “separation from service”
within the meaning of Section 409A of the Code, shall not be made before six
months after such separation from service or the Executive’s death, if earlier
(the “Six Month Limitation”). At the end of such six-month period, payments that
would have been made but for the Six Month Limitation shall be paid in a lump
sum, without interest, on the first day of the seventh month following the
Executive’s separation from service and remaining payments or reimbursements, if
any, shall commence, or continue, in accordance with the relevant provision of
this Section 5. Notwithstanding the Six Month Limitation, in the event that any
amounts of “deferred compensation” payable to the Executive due to his
“separation from service” constitute “separation pay only upon an involuntary
separation from service” within the meaning of Section 409A of the Code
(“Separation Pay”), then all or a portion of such Separation Pay, up to two
times the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the separation
from service occurs (i.e., $460,000 in the event of a separation from service
during 2008), whether paid under this Agreement or otherwise, may be paid to the
Executive during the six-month period following such separation from service
with the Corporation.

6.         Mitigation. The Executive shall have no duty to mitigate the payments
provided for in Section 5 by seeking other employment or otherwise and such
payment shall not be subject to reduction for any compensation received by the
Executive from employment in any capacity following the termination of the
Executive’s employment with the Corporation.

 

7.

Restrictive Covenants.

(a)       The Executive agrees that for the duration of his employment and for a
period of one (1) year following the date of termination thereof, he will not,
on his own behalf or on behalf of any other person or entity, solicit, or
encourage to leave the employ of the Corporation any person who is an employee
of the Corporation or any of its subsidiaries or affiliates.

(b)       The Executive agrees that for the duration of his employment and for a
period of one (1) year following the date of termination thereof, he will not,
on his own behalf or on behalf of any other person or entity, divert, or attempt
to divert, any person from

 

9

 

--------------------------------------------------------------------------------



doing business with the Corporation, or attempt to induce any such person to
cease being a customer or supplier of the Corporation.

(c)       The Executive agrees that for the duration of his employment and for a
period of one (1) year following the date of termination thereof, he will take
no action which is intended, or would reasonably be expected, to harm (e.g.,
making public derogatory statements or misusing confidential Corporation
information, it being acknowledged that the Executive’s employment with a
competitor in and of itself shall not be deemed to be harmful to the Corporation
for purposes of this Section 7(c)) the Corporation or its reputation.

(d)       The Executive agrees that, during the duration of his employment and
for a period of one (1) year following the date of termination thereof, he shall
not, directly or indirectly, (i) operate, manage, control or engage in any
“Competitive Business” (as defined below) for his own account, (ii) enter into
the employ of, consult with, advise or render any services to, any person
engaged in a Competitive Business, or (iii) operate, manage, control,
participate in, carry on, lend money to, guarantee the debts or obligations of,
permit his name to be used in connection with or become interested in any entity
engaged in a Competitive Business, directly or indirectly as an individual,
partner, shareholder, officer, director, principal, agent, employee, trustee,
consultant, or in any other relationship or capacity, in any case in the United
States (east of the Mississippi River) or in the Canadian provinces of Ontario
or Quebec; provided that the Executive may own, solely as an investment,
securities of any entity that is a Competitive Business that are traded on a
national securities exchange if the Executive is not a controlling person of, or
a member of a group that controls such entity and does not, directly or
indirectly, own 2% or more of any class of securities of such entity.
“Competitive Business” means a business which competes in any material respect
with the Corporation and shall include (A) the processing and distribution of
carbon steel, stainless steel and aluminum products, the manufacture of tubing
products, the production of roll formed steel sections, the manufacture of
hardwood flooring nails and nailers, front loading brackets and racking, and
operating as an intermediary between primary metal producers and manufacturers
and (B) those businesses and companies that the Corporation and the Executive
jointly designate in writing as of the date hereof as being in competition with
the Corporation. Notwithstanding anything in this Section 7(d) to the contrary,
nothing herein is intended to limit the activities of ILUT, N.A. during or
following the termination of the Executive’s employment with the Corporation;
provided that the Executive may not provide services to ILUT, N.A., or otherwise
violate the terms of Section 7(a) through (d) by providing information or
assistance to ILUT, N.A., in any case relating to its services to a Competitive
Business for the one year period following the termination of the Executive’s
employment.

(e)       The Executive will not at any time (whether during or after his
employment with the Corporation) disclose or use for his own benefit or purposes
or the benefit or purposes of any other person, entity or enterprise, other than
the Corporation or any of its subsidiaries or affiliates, any “Confidential
Information.” The term “Confidential Information” means all information
(including proprietary information of the Corporation, technical, business and
financial data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, vendor lists, supplier lists and
suppliers, customer lists and customers, contacts at or knowledge of clients or
prospective clients of the Corporation, pricing information and costs, markets,
software, ideas, concepts, developments, inventions, discoveries, protocols,

 

10

 

--------------------------------------------------------------------------------



scripts, features and modes of operation, interfaces, works of authorship,
databases or database criteria, algorithms, methodologies, processes, formulas,
computer codes, technology, designs, drawings, internal documentation,
engineering materials, hardware configuration information, marketing data,
licenses, finances, budgets, projections, forecasts, strategies, salaries, terms
of compensation of employees or other business information disclosed to the
Executive by the Corporation, either directly or indirectly whether in written,
electronic, oral or other form and including trade secrets and non-public,
confidential or proprietary information) relating to the Corporation (including
the past, present or prospective transactions, business, technology, operating
methods or processes, financial condition, financial or business performance,
assets, liabilities, rights, obligations, strategies and plans of the
Corporation) furnished by or on behalf of or obtained from, before or after the
date hereof, the Corporation or controlling persons, directors, officers,
employees, affiliates, representatives (including financial advisors, attorneys
and accountants), agents or financing sources (collectively, “Representatives”)
of the Corporation and all files, books, records, notes, compilations, analyses,
forecasts, studies, reports and other documents (whether in written or
electronic form) prepared by, on behalf of or for any third party, including the
Executive, which contain or reflect any of such information (collectively,
“Analyses”). The term “Confidential Information” does not, however, include
information which (i) is part of the public domain, including information which
is not unique to the Corporation or which is generally known to the industry or
the public, through no fault of the Executive or (ii) becomes known by or
available to the Executive after the termination of his employment with the
Corporation on a non-confidential basis from a source (other than the
Corporation or any of its Representatives) which, to the knowledge of the
Executive, after due inquiry, is not prohibited from disclosing such information
to the Executive by a statutory, regulatory, contractual or fiduciary
obligation. The Executive agrees that upon termination of his employment with
the Corporation for any reason, he will return to the Corporation immediately
all memoranda, books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, in any way relating to the business of the
Corporation or its subsidiaries or affiliates or licensees The Executive
acknowledges that money damages for a breach of this Agreement by him is
unlikely to be calculable, that such a breach is likely to cause irreparable
harm to the Corporation and that remedies at law are likely to be inadequate to
protect the Corporation against any actual or threatened breach of this
Agreement by the Executive. Accordingly, the Executive agrees to the granting of
injunctive relief in favor of the Corporation in the event of any such breach or
threatened breach of any of the provisions of this Section 7 (the “Restrictive
Covenants”), without proof of actual damages and without the requirement of
posting bond or other security. Such relief shall not be the exclusive remedy
for a breach by the Executive of this Agreement, but shall be in addition to all
other rights and remedies available at law, in equity or otherwise to the
Corporation, including:

(i)        The right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach of such Restrictive Covenants
will cause irreparable injury to the Corporation and that money damages will not
provide an adequate remedy to the Corporation; and

(ii)       The right to discontinue the payment of any amounts owing to the
Executive under this Agreement or otherwise; provided that the Corporation shall
have secured a reasoned opinion of counsel that the Executive’s activities
constitute a material breach

 

11

 

--------------------------------------------------------------------------------



of the Restrictive Covenants and which shall have been provided to the
Executive, the delivery of which shall not be deemed to be a waiver of any
applicable privilege. To the extent the Executive, by notice hereunder, disputes
the discontinuance of any payments hereunder, such payments shall be segregated
and deposited in an interest bearing account at a major financial center bank in
New York City pending resolution of the dispute.

In the event of litigation relating to this Agreement wherein a court of
competent jurisdiction determines in a final, non-appealable order that this
Agreement has been breached by the Executive, then the Executive will reimburse
the Corporation for all costs and expenses (including reasonable legal fees and
expenses) incurred in connection with such litigation and all other litigation
related to such breach.

(f)        If any court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. In addition, if any court construes any of the
Restrictive Covenants, or any part thereof, to be unenforceable because of the
duration of such provision or the area covered thereby, such court shall have
the power to reduce the duration or area of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

8.         Compensation Committee. Any action which is required to be or may be
taken by the Board may be taken by the Compensation Committee of the Board.

9.         Policies. References to the Corporation’s policies, plans, practices
and arrangements means those in effect at the relevant time and nothing herein
obligates the Corporation to maintain any policy or restricts the Corporation
from changing any policy.

10.       Representation by the Executive. The Executive hereby represents to
the Corporation that the execution and delivery of this agreement by the
Executive and the Corporation and the performance by the Executive of his
responsibilities and duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which the Executive is a party or otherwise bound.

11.       Notice. All notices required or permitted to be given pursuant to this
Agreement shall be given by written notice, shall be transmitted by personal
delivery, registered or certified mail (return receipt requested, postage
prepaid), nationally recognized courier service, facsimile or email, and shall
be addressed to the intended recipient at its address set forth herein. A Party
may designate a new address to which such notices shall thereafter be
transmitted by giving written notice to that effect to the other Party. Each
notice transmitted in the manner described herein shall be deemed to have been
(a) delivered to the addressee as indicated by the return receipt (if
transmitted by mail), the mailing label (if transmitted by courier service), the
affidavit of the messenger (if transmitted by personal delivery) or the
answerback, call back or email receipt (if transmitted by facsimile or email) or
(b) presented for delivery to the addressee as so indicated during normal
business hours, if such delivery shall have been refused for any reason.

 

12

 

--------------------------------------------------------------------------------



12.       Governing Law and Jurisdiction. THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS AND DUTIES OF THE
PARTIES). Each Party agrees that any proceeding arising out of or relating to
this letter agreement or the breach or threatened breach hereof shall be
commenced and prosecuted in a court in the State of Delaware. Each Party
consents and submits to the non-exclusive personal jurisdiction of any court in
the State of Delaware in respect of any such proceeding. Each Party consents to
service of process upon it with respect to any such proceeding by any means by
which notices may be transmitted hereunder or by any other means permitted by
applicable laws and rules. Each Party waives any objection that it may now or
hereafter have to the laying of venue of any such proceeding in any court in the
State of Delaware and any claim that it may now or hereafter have that any such
proceeding in any court in the State of Delaware has been brought in an
inconvenient forum. EACH PARTY WAIVES TRIAL BY JURY IN ANY SUCH PROCEEDING.

13.       Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.
Neither Party shall assign any of its rights or delegate any of its duties under
this Agreement (except to the extent the assignment is by merger, consolidation
or operation of law, in which case such successor must affirmatively agree to
assume this Agreement) without the prior written consent of the other Party.
Except as provided in the preceding sentence, any assignment of rights or
delegation of duties under this Agreement by a Party without the prior written
consent of the other Party shall be void.

14.       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and cancels and
supersedes all of the previous or contemporaneous contracts, representations,
warranties and understandings (whether oral or written) by or between the
Parties with respect to the subject matter hereof. As used herein, the word
“including” shall in all cases be deemed to be followed by the phrase “without
limitation” and the word “person” shall include individuals and corporations,
societies, companies, partnerships, trusts, unincorporated associations,
governments and governmental instrumentalities, and other entities of any kind.

15.       Amendments and Modifications. No addition to, and no cancellation,
extension, modification or amendment of, this Agreement shall be binding upon a
Party unless such addition, cancellation, extension, modification or amendment
is set forth in a written instrument which expressly states that it adds to,
amends, cancels, extend or modifies this Agreement and which is executed and
delivered by such Party. No waiver of, or agreement or confirmation under, any
provision hereof shall be binding upon a Party unless such waiver is expressly
set forth in a written instrument which is executed and delivered by a Party.
Neither the exercise (from time to time and at any time) by a Party of, nor the
delay or failure (at any time or for any period of time) to exercise, any right,
power or remedy shall constitute a waiver of the right to exercise, or impair,
limit or restrict the exercise of, such right, power or remedy or any other
right, power or remedy at any time and from time to time thereafter. No waiver
of any right, power or remedy of a Party shall be deemed to be a waiver of any
other right, power or

 

13

 

--------------------------------------------------------------------------------



remedy of such Party or shall, except to the extent so waived, impair, limit or
restrict the exercise of such right, power or remedy.

16.       Counterparts. This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective at such time as counterparts
shall have been executed and delivered by all of the Parties, regardless of
whether all of the Parties have executed the same counterpart. A facsimile of an
original shall be as effective as delivery of such original.

17.       Validity; Severability. If any provision of this Agreement is held to
be illegal, invalid or incapable of being enforced, in whole or in part, in any
jurisdiction under any circumstances for any reason under present or future laws
effective during the term hereof, (i) such provision shall be reformed to the
minimum extent necessary to cause such provision to be valid, enforceable and
legal while preserving the intent of the parties as expressed in, and the
benefits to such parties provided by, such provision or (ii) if such provision
cannot be so reformed, such provision shall be severed from this Agreement and
an equitable adjustment shall be made to this Agreement (including addition of
necessary further provisions to this Agreement) so as to give effect to the
intent as so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation or severance shall affect or impair the legality, validity
or enforceability of any other provision of this letter agreement.

18.       Taxes and Withholding. The Corporation may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to applicable law or regulation. The Parties
recognize that certain provisions of this Agreement may be affected by Section
409A of the Code and they, therefore, agree to negotiate in good faith to amend
the Agreement with respect to any changes necessary or advisable to comply with
Section 409A. To the extent there are any ambiguities in this Agreement, such
ambiguities shall be construed in a manner that complies with Section 409A.

 

14

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and effective as of the date set forth above.

NOVAMERICAN STEEL INC.

 

 

 

 



 

By: 


/s/ Scott C. Mason

 

 

 

Name: Scott C. Mason
Title: Chairman, Compensation Committee

 

 

 

 

 

 

 

Date:

February 8, 2008

 

 

 

 

/s/ Domenico Lepore

 

 

The Executive: DOMENICO LEPORE

 

 

 

 

 

Date:

January 31, 2008

 

 

 

 

 

 

 

 

Address of the Executive for delivery of notice:

 

 

 

 

 

180 Montague Street, 34A

 

 

 

 

 

Brooklyn, NY 11201

 

 

 

15

 

 